COURT OF APPEALS

SECOND DISTRICT OF TEXAS

FORT WORTH

NO. 2-08-074-CV



IN RE CBCINNOVIS, INC.	RELATOR

------------

ORIGINAL PROCEEDING

------------

MEMORANDUM OPINION
(footnote: 1)
------------

The court has considered relator’s petition for writ of mandamus and motion for temporary stay and is of the opinion that relief should be denied.  Accordingly, relator’s petition for writ of mandamus and motion for temporary stay are denied.

Relator shall pay all costs of this original proceeding, for which let execution issue.





JOHN CAYCE

CHIEF JUSTICE



PANEL  A:  CAYCE, C.J.; DAUPHINOT and MCCOY,  JJ.



MCCOY, J. would request oral argument.



DELIVERED:  April 17, 2008  

FOOTNOTES
1:See
 
Tex. R. App. P. 47.4.